Per Curiam,
The only assignment of error in this case is the refusal of the court to charge that, “ under all the evidence the verdict of the jury must be for the defendant.”
It is unnecessary to refer to the testimony further than to say that, among other things, it clearly tended to prove; (1) That plaintiff was lawfully on defendant’s premises when *227he was bitten by the dog; and (2) that the dog, by which he was thus bitten, was a ferocious and dangerous animal, and the defendant then knew that such was its nature and character.
In submitting the case to the jury, the learned president of the court below, in a very fair and impartial charge, instructed them, inter alia, that, in order to recover, the plaintiff must prove, substantially, the above stated facts. Their verdict, in favor of the plaintiff, therefore, conclusively established both of said facts. The testimony not only warranted but required the submission of the case to the jury. It would have been plain error to have withdrawn it from their consideration by affirming defendant’s point.
In view of the evidence, as to the nature and extent of plaintiff’s injury, the damages awarded by the jury were quite moderate. Those who indulge in the luxury, or enjoy the convenience, of keeping, within the city limits, dogs which they know are ferocious and dangerous, must see that they are so secured that persons lawfully going upon their premises or along the highways may not be bitten, or they must expect to suffer the consequences of their neglect to do so.
Judgment affirmed.